Citation Nr: 1032891	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964, 
and from June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claim.

In June 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Waco, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of local consideration.  
This waiver is contained in the Veteran's claims folder.  See 38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Furthermore, on remand, the 
Agency of Original Jurisdiction (AOJ) will have an opportunity to 
review this newly submitted evidence before readjudicating the 
claim.  

The Board additionally notes that an August 2008 rating decision 
denied the Veteran entitlement to a total disability based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  To the Board's knowledge, a timely substantive appeal 
[VA Form 9 or similar] was not filed.  That matter, therefore, is 
not in appellate status and will be discussed no further herein. 
 See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [noting that 
pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to service connection for asthma must be 
remanded for additional evidentiary development.

Reasons for remand

Evidentiary development

During the above-referenced Travel Board hearing in June 2010, 
the Veteran discussed his asthma and claimed that his symptoms 
had persisted since service.  He also indicated that he is 
currently receiving treatment at a VA outpatient clinic for his 
asthma.  See the June 2010 Board hearing transcript, pgs. 10-11.  
The Board notes that the Veteran's claims folder is negative for 
any VA treatment records after September 2009.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) [holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record"].  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

VA examination

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
VA regulations provide, in pertinent part, that a veteran is 
presumed to be in sound condition when examined and accepted into 
the service except for defects or disorders noted when examined 
and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to 
an increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is due 
to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for 
asthma, which he contends is due to his military service.  See, 
e.g., the June 2010 Board hearing transcript, page 3.  He further 
contends that he did not have asthma when he entered service in 
June 1961.  Id.  

Historically, the Veteran's June 1961 service entrance 
examination documented the Veteran's complaints of whooping 
cough; however, he was not diagnosed with any respiratory 
disorder at that time.  Additionally, the Veteran sought 
treatment in November 1963 for a mild cold with accompanying 
headache and cough as well as shortness of breath.  An 
examination of his lungs revealed scattered bronchi and wheezes 
with inspiration and expiration with otherwise unremarkable 
findings.  A subsequent chest X-ray taken six days later showed 
essentially normal findings.  The Veteran was diagnosed with 
acute bronchitis as well as broncho pneumonia in the right middle 
lobe and right lower lobe, organism unknown.  He was prescribed 
medication and was hospitalized for ten days.  Finally, the Board 
notes that during a June 1964 examination, the Veteran complained 
of chronic colds and cough, shortness of breath, and hay fever 
with mild dyspnea.  He reported that he had hay fever since 
childhood which was characterized by coryza, rhinorrea, and 
conjunctivitis.  

In February 2008, the Veteran was afforded a VA examination for 
his asthma.  After a review of the Veteran's claims folder and 
examination of the Veteran, the VA examiner diagnosed the Veteran 
with bronchial asthma.  He concluded that it is less likely than 
not that the Veteran's current asthma is an expression of the 
bronchitis and pneumonia that are documented in his service 
treatment records occurring in 1963.  Crucially, however, the VA 
examiner failed to comment on the Veteran's June 1961 entrance 
examination which documented the Veteran's complaints of whooping 
cough, as well as the June 1964 examination when the Veteran 
reported that he had hay fever since childhood.  As such, he did 
not identify with specificity any particular asthma disability 
that predated the Veteran's active service.

There is no opinion of record that addresses whether there is 
clear and unmistakable evidence that the Veteran's asthma 
preexisted military service and, if it did, whether there is 
clear and unmistakable evidence that the asthma was not 
aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 
2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2009); Wagner, supra; 
VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
Specifically, the RO should request any 
outstanding VA treatment records since 
September 2009 pertaining to the Veteran's 
asthma.  All attempts to secure this evidence 
must be documented in the claims folder by 
the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.	Thereafter, the Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his asthma.  The 
Veteran's claims folder must be made 
available to the examiner prior to the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims folder and the clinical 
findings of the examination, the examiner 
must:

a)	Provide an opinion as to whether 
there is clear and unmistakable 
evidence that the Veteran had 
asthma prior to his entry onto 
active duty;

b)	If the VA examiner determines that 
the Veteran's current asthma pre-
existed his military service, 
provide an opinion as to whether 
there is clear and unmistakable 
evidence that it was NOT aggravated 
to a permanent degree in service 
beyond that which would be due to 
the natural progression of the 
disability.  

c)	If the VA examiner determines that 
the Veteran's asthma did not pre-
exist his military service, provide 
an opinion as to whether it is at 
least as likely as not (i.e. 50 
percent or greater probability) 
that the Veteran's current asthma 
is etiologically related to his 
military service.  
 
The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


